OPINION OF THE COURT
Per Curiam.
Respondent, Daniel P. Duthie, was admitted to the practice *198of law under the name Daniel Patrick Duthie by the Appellate Division, Second Department, on April 27, 1977, and maintained an office for the practice of law in the First Department during the period relevant to this disciplinary proceeding.
On April 26, 1990 respondent was convicted on two misdemeanor counts of failing to timely file New York State income tax returns for the years 1986 and 1987, and was sentenced to 60 days’ imprisonment plus a $10,000 fine. Thereafter, respondent pleaded guilty in Federal District Court for the Eastern District to failure to file his 1987 Federal tax return, a misdemeanor, and was sentenced on May 8, 1992 to 60 months’ probation, with a direction that he pay all taxes due the I.R.S., home detention for five months, and 250 hours of community service with the Nassau County Law Services.
In recommending a sanction of public censure, a Hearing Panel of the Departmental Disciplinary Committee considered as mitigating factors respondent’s otherwise unblemished legal career and a reputation among his peers for honesty and integrity, his candid testimony before the Committee and sincere remorse with respect to the crimes committed, and the absence of any evidence that his conduct was motivated by venality or dishonesty, or involved client funds. The Committee now moves to confirm the report of the Hearing Panel and its recommendation of public censure, and the respondent, appearing pro se, also moves to confirm the report and recommendation. Our review of the facts and mitigating circumstances supports our conclusion that the respective motions should be granted, the Hearing Panel’s report should be confirmed, and respondent should be publicly censured (see, Matter of Hollman, 164 AD2d 328; Matter of Frazer, 139 AD2d 259; Matter of McCabe, 110 AD2d 335).
Carro, J. P., Ellerin, Wallach, Kupferman and Rubin, JJ., concur.
The Hearing Panel’s report is confirmed, and respondent is censured.